T.C. Summary Opinion 2007-89



                       UNITED STATES TAX COURT



                 BONNIE L. DUNCAN, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 7114-06S.               Filed May 31, 2007.



     Bonnie L. Duncan, pro se.

     Michael Bitner, for respondent.


     FOLEY, Judge:    This case was heard pursuant to the

provisions of section 74631 of the Internal Revenue Code in

effect when the petition was filed.    Pursuant to section 7463(b),

the decision to be entered is not reviewable by any other court,

and this opinion shall not be treated as precedent for any other




     1
        Unless otherwise indicated, all section references are to
the Internal Revenue Code in effect for the year in issue.
                               - 2 -

case.   The issues for decision are whether petitioner is entitled

to mortgage interest and charitable contribution deductions.

                            Background

     Petitioner is the founder of All Creatures Animal Sanctuary

and Fellowship Church (All Creatures), an organization located in

Hillsboro, Missouri.   All Creatures’ mission is to house and

support abandoned and neglected animals.   Petitioner, in 2002 and

2005, created All Creatures as a nonprofit corporation, but on

both occasions, the corporation was administratively dissolved

for failure to file an annual report.    On January 16, 2007, the

Missouri Secretary of State received a request from petitioner

for reinstatement of nonprofit status for All Creatures.   To

finance the sanctuary, petitioner took several mortgages on her

personal residence from multiple banking institutions.

     On her 2001 and 2002 Federal income tax returns, petitioner

reported mortgage interest deductions of $42,060 and $39,660,

respectively.   Additionally, petitioner reported charitable

contribution deductions in 2001 and 2002 of $37,258 and $29,545,

respectively.   On January 11, 2006, respondent issued petitioner

a notice of deficiency relating to 2001 and 2002.   Respondent

determined that petitioner did not substantiate the mortgage

interest and charitable contribution deductions.

     On April 11, 2006, petitioner, while residing in Florissant,

Missouri, filed her petition with the Court.
                                - 3 -

                             Discussion

     Petitioner contends that she should be allowed a mortgage

interest deduction relating to payments she allegedly made to

Westco Investments.    She does not dispute respondent’s

disallowance of deductions relating to payments made to other

banks.   In addition, petitioner contends that she is entitled to

the charitable contribution deductions because she paid all

expenses on behalf of All Creatures, an organization she contends

is a tax-exempt charitable organization pursuant to section

501(c)(3).    Respondent contends that petitioner has not

substantiated her mortgage interest and charitable contribution

deductions.

     Pursuant to section 163(h)(3), a taxpayer is entitled to

deduct qualified residence interest but must maintain sufficient

records to substantiate the amounts of the deduction.      See sec.

6001; sec. 1.6001-1(a), Income Tax Regs.     Petitioner has failed

to do so.    In addition, petitioner has failed to substantiate her

charitable contribution deductions.     Accordingly, we sustain

respondent’s determinations.2




     2
       Sec. 7491(a) is inapplicable because petitioner failed to
introduce credible evidence within the meaning of sec.
7491(a)(1).
                                 - 4 -

     Contentions we have not addressed are irrelevant, moot, or

meritless.

     To reflect the foregoing,


                                              Decision will be entered

                                         for respondent.